Case 9:18-cv-80176-BB Document 569-1 Entered on FLSD Docket 06/05/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative        CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.

                ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO
                             EXCEED PAGE LIMITS

          THIS CAUSE is before the Court on Plaintiffs’ Motion for Leave to Exceed Page Limits.

   The Court has reviewed the Motion, and being fully advised on the Motion, it is hereby:

          ORDERED AND ADJUDGED that the Motion is GRANTED. Plaintiffs’ reply in

   support of their omnibus motion for sanctions may exceed the page limits by no more than 5 pages.

          DONE AND ORDERED in chambers on this ___ day of June, 2020.


                                                              ______________________________
                                                                               Judge Beth Bloom
                                                                      United States District Judge

   Copies furnished: All counsel of record
